PROMISSORY NOTE

 

$44,380

July 1, 2017

 

Denver, Colorado

 

 

For value received, CANNASYS, INC., a Nevada corporation (the “Company”),
promises to pay to Michael A Tew (the “Holder”), the principal sum of Forty Four
Thousand, Three Hundred, and Eighty Dollars ($44,380). Interest shall accrue
from the date of this Note on the unpaid principal amount at a rate equal to one
percent (1% per annum). This Note is subject to the following terms and
conditions.

1. Maturity. This Note will automatically mature and be due and payable on
December 31, 2017. Interest shall accrue on this Note but shall not be due and
payable until the Maturity Date. Notwithstanding the foregoing, the entire
unpaid principal sum of this Note, together with accrued and unpaid interest
thereon, shall become immediately due and payable upon the insolvency of the
Company, the commission of any act of bankruptcy by the Company, the execution
by the Company of a general assignment for the benefit of creditors, the filing
by or against the Company of a petition in bankruptcy or any petition for relief
under the federal bankruptcy act or the continuation of such petition without
dismissal for a period of 90 days or more, or the appointment of a receiver or
trustee to take possession of the property or assets of the Company.  

2. Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
Prepayment of this Note may be made at any time without penalty.  

3. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note. 

4. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Nevada, without
giving effect to principles of conflicts of law.  

5. Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party’s
address or facsimile number as set forth below or as subsequently modified by
written notice. 

6. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company. Any amendment or waiver effected in accordance
with this Section 6 shall be binding upon the Company, each Holder and each
transferee of any Note. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

7.          Stockholders, Officers, and Directors Not Liable. In no event shall
any stockholder, officer or director of the Company be liable for any amounts
due or payable pursuant to this Note.

8. Counterparts. This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single  

COMPANY:

 

CANNASYS, INC.

 

 

By: /s/ Patrick G. Burke

Name: Patrick Burke

Title: CEO

 

Address:

1350 17th Street, Suite 150

Denver, Colorado 80202

--------------------------------------------------------------------------------

2